McLaughlin, J.:
The relator is a railroad corporation and maintains a yard along the Harlem river in the neighborhood of One Hundred and Thirty-second street in the city of New York for the receipt and shipment of freight. For some time it has been accustomed to receive at this yard manure collected from numerous stables in the vicinity for shipment to various points in Hew England. That part of the yard where the manure has been loaded upon the cars preparatory for shipment is between the Third Avenue . Elevated Railroad bridge over the Harlem river and the Willis Avenue bridge. It appears that the loading of the manure at this point causes odors, especially in warm and damp weather, highly offensive to travelers upon the bridges mentioned and to the residents of the neighborhood. An association of property owners complained to the respondents, the Public Service Commission, and asked that it either direct the relator to cease loading manure in the yard altogether, or else prescribe the methods to be used in loading so as to render the conditions less objectionable. The relator was notified of the complaint and a hearing had, upon which it appeared that *332open flat cars were used to transport the manure, which were frequently left. standing in the yard after having been loaded; that the loading was done from a wooden platform between the tracks, not roofed over, and with no drainage facilities; that the planking had become thoroughly saturated and foul, and it could not be kept clean. The Commission' thereupon issued an order directing the relator, to remove the wooden platform; disinfect the ground; construct a new paved platform with a proper sewer-connected drain ; and, between May first and November first of each year, to use the tracks occupied by manure cars for no other purpose whatever while being used for manure shipment; to load no cars within one hundred feet of the elevated railroad and not more than four cars at one time ; to cover all cars as soon as loaded with tarpaulins or canvas so as to prevent as far as possible the escape of objectionable odors’; to haul away loaded cars for shipment at the close of each day’s work and remove partly-loaded cars to some remote portion of the yard for the night; to keep the platform clean at all times, and after the removal of the cars after each day’s work to sweep it and then wash it down thoroughly with water.
A rehearing was thereafter had at the instance of the relator and another order issued refusing to modify the original one and confirming it. ' The relator now seeks by writ of certiorari a review of these orders, to the end that this court may reverse or at least modify them.
The evidence presented to the Commission fully warranted the order which it made. Indeed the necessity of doing away, with the decayed wooden platform and substituting a more sanitary arrangement for loading the manure, seems practically to .be conceded. Compliance with the order, very likely will cause the relator some inconvenience and additional expense, but in view of the evidence submitted none of the conditions imposed would seem either impracticable or unreasonable. ■ Certainly this court would not be justified in modifying the .order until its operation has been tested by a fair trial.
It is urged that the provision in the order limiting the loading to not more than four cars at one time is not only unreasonable, but that the Commission had no power to impose such condition. I think the Commission had the power in the first instance to make *333it, and in the absence of a fair trial this court cannot say it is unreasonable. (Willcox v. Consolidated Gas Co., 212 U. S. 19.) If, after the relator has in good faith complied with all the terms of the order, it shall then appear that any of its provisions impose an unreasonable burden upon the relator, it can apply to the Commission for relief from such of its conditions as are unduly oppressive, and if such relief be not given then the action of the board may be reviewed in the manner here sought.
It is also suggested that the Commission did not have jurisdiction to make the order. This presents a more serious question, but a consideration of the sections of the Public Service Commissions Law (Laws of 1907, chap. 429) leaves little doubt upon this subject. Section 5 of the act provides that the jurisdiction of the Commission shall extend to the lines of any railroad within the district “ so far as concerns the construction, maintenance, equipment, terminal facilities and local transportation facilities, and local transportation of persons or property within that district.” Section 49 provides: “ Whenever the Commission shall be of opinion * * * that the regulations, practices, equipment, appliances or service of any such * * * railroad corporation, * * * in respect to transportation of persons, freight or property within the State are unjust, unreasonable, unsafe, improper or inadequate, the Commission shall determine the just, reasonable, safe, adequate and proper regulations, practices, equipment, appliances and service, * * * and so fix and prescribe the same by order.” Section 50 further provides that: “ If, in the judgment of the Commission having jurisdiction, repairs or improvements to or changes in any tracks, switches* terminals or terminal facilities, motive povver, or any other property or device •used by any * * * railroad corporation * * * in or in' connection with the transportation of passengers, freight or property ought reasonably to be made, or that any additions should rea: sonably be made thereto, in order to promoté the security or convenience of the public or employees, or in order to secure adequate service or facilities, "x" "x" * the Commission shall * * * make and serve an order directing such repairs, improvements, changes or additions to be made * *
The power given by these sections to the Commission authorized it, upon the facts presented, to make the order which it did. This *334order simply requires the relator to provide proper and' reasonable terminal facilities, adequate and suitable equipment, and reasonable regulations for the transportation of this particular kind of freight in place of the' inadequate and improper means theretofore used. The relator contends that such changes can be ordered only when necessary “ to promote the security .or convenience of ” the employees of the railroad company, its patrons or the shippers of the freight, and not, as here, in the interest of the general public. There is' nothing- in the statute to warrant such a narrow construction ; on the contrary, both the literal meaning of the language used and the manifest intent of the Legislature aré for the protection of the interest of the public at large. “ We understand,”says Judge Haight in People ex rel. D. & H. Co. v. Stevens (197 N. Y. 1), in which the other members of the court concurred, “that the paramount purposé of the enactment of the Public Service Commissions Law was the protection and enforcement of the rights of the public.” . -
I am unable to see any basis for the relator’s claim that the Commission can direct changes in the operation of a railroad only in the interest of its employees or patrons. There are other interests which it has a right, and.it is its duty to consider, and that is the interest of the general public.
It appears, however, that prior to the investigation instituted by the Commission the health department of the city of New York had taken action in the matter and directed the relator to install a paved platform similar to the one specified in the order of the Commission: It is strenuously urged both by the relator and by the corporation counsel representing the- health department, who has by permission filed a brief, that the only ground of complaint is the existence of a nuisance over which the health department has exclusive jurisdiction; that the Legislature never intended that the Public Service Commission should supersede the health department of the city or deprive it of jurisdiction in a case like the present one. That question is not necessarily involved in a determination of the question before us, and, therefore, it is unnecessary to pass upon it. It may be conceded that the conditions attending the shipment of manure in this yard had created a public nuisance and that the health department has the same power to abate such *335nuisance when maintained by a railroad corporation, as when maintained by a private individual, but it does not follow because the health department had the power to abate the nuisance that the Commission was without jurisdiction to regulate the shipment in the manner in which it did. If the jurisdiction of tlie Commission should be limited to abuses which nó other governmental agency or person has the power to correct, there would indeed be few cases in which it could act at all, and the obvious purpose of the statute would be practically nullified, if not destroyed. But in this connection it is sufficient to say that the statute conferred upon the Commission the power to make the Order which it did, and it is entirely immaterial whether a nuisance existed or not. The regulations prescribed for the shipment of manure were reasonable and proper, and the Commission might properly have made the order if no nuisance had existed. It certainly cannot have lost jurisdiction because the relator had for a long time prior to the order used improper methods in the shipment of this particular kind of freight so that a nuisance had resulted.
The writ should, therefore, be dismissed and the orders affirmed, with fifty dollars costs and disbursements to the respondents.
Clabke and Dowling, JJ., concurred ; Scott, J., dissented.